ADAMS, Circuit Judge, and PHILIPS, District Judge
(concurring). We agree with the result reached in the foregoing opinion, but are unable to give our assent to the general classification of cases in which the action of the Postmaster General may be reviewed by the courts. It is said, in effect, that his action is reviewable when it is “palpably wrong,” or when, through “gross mistake of fact, he fell into a misapprehension of the facts” resulting in a palpably wrong-order. The words “palpably wrong” and “gross mistake of facts” are very comprehensive and elastic, and may be interpreted to mean what we would be unwilling to say would justify injunctive relief in an individual case. Moreover, we doubt whether the rules, as broadly stated, are warranted by the decisions of the Supreme Court, including the case of National Life Ins. Co. of N. A. v. National Life Ins. Co., 28 Sup. Ct. 541, 52 L. Ed.-, decided by the Supreme Court on April 6, 1908, taken as a whole, and, believing that the recognition of them as law might afford ground for a contest over any fraud *295order issued, and thereby seriously embarrass the administration of the affairs of a great department of the government, we prefer to express no opinion upon them until a case arises demanding it.